DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., US 2017/0104048 (corresponding to US 10,020,352).
In re Claim 1, Chung discloses a display device 10 comprising: a buffer layer (110, 120) disposed on a substrate 100 and comprising: a first buffer film 120; and a second buffer film 110, wherein the first buffer film 120 and the second buffer film 110 are sequentially stacked in a thickness direction of the display device 10; a semiconductor pattern 130 disposed on the buffer layer (110, 120); a gate insulating layer 140 disposed on the semiconductor pattern 130; and a gate electrode 150 disposed on the gate insulating layer 140, wherein the first buffer film 120 and the second buffer film 110 comprise a same material ([0072]; [0093-0094]) (Figs. 2 - 10; [0068 -0129]).
Chung does not specify that a density of the first buffer film 120 is greater than a density of the second buffer film 110.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of unsatisfactory of optical characteristics (e.g., transmittance). (See, for example, Chung’ [0005]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The density of the first buffer film 120 is greater than a density of the second buffer film 110;
II. The density of the first buffer film 120 is less than the density of the second buffer film 110;
III. The density of the first buffer film 120 is equal to the density of the second buffer film 110;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display device of Chung successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 2, Chung discloses all limitations of claim 2 except for that the density of the second buffer film 110a is equal to or less than about 2.5 g/cm3. It is known in the art that density is a result effective variable – because mass depends on it.   Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified density of the second buffer layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP2144.04).
In re Claim 3, Chung discloses the display device of claim 1, wherein the second buffer film 110 is disposed under the first buffer film 120 (Figs 2).
In re Claim 4, Chung discloses all limitations of claim 4 except for that a thickness of the second buffer film 110 is three or more times a thickness of the first buffer film 120.
The difference between the Applicant’s claim 4 and Chung’s reference is in the specified ratio of the thicknesses. It is known in the art that thickness is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 8, Chung discloses the display device of claim I, wherein the first buffer film 120 and the second buffer film 110 each comprise silicon nitride (SiN) ([0091])
In re Claim 12, Chung discloses all limitations of claim 14 except for that a value of [N-H] / [Si-H] of the first buffer film and a value of [N-H] / [Si-H] of the second buffer film are measured by a Fourier-transform infrared spectrometer (FT-IR spectrometer). It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to measure the value of [N-H] / [Si-H] by a Fourier-transform infrared spectrometer (FT-IR spectrometer) since it was known in the art that the FT-IR spectrometer is a well-known and routine practice. (MPEP2144.I.)
In re Claim 13, Chung discloses the display device of claim 1, wherein the semiconductor pattern 130 comprises an oxide semiconductor ([0074]).

Claims 1, 8-10, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., US 2016/0197197 (corresponding to US 9,614,092).
In re Claim 1, Jo discloses a display device (Fig. 4) comprising: a buffer layer (110a, 120b, 110b) disposed on a substrate 100 and comprising: a first buffer film 110b; and a second buffer film 120b, wherein the first buffer film 110b and the second buffer film 110a are sequentially stacked in a thickness direction of the display device; a semiconductor pattern 131 disposed on the buffer layer (110a, 20b, 110b); a gate insulating layer 140 disposed on the semiconductor pattern 131; and a gate electrode 150 disposed on the gate insulating layer 140, wherein the first buffer film 110b and the second buffer film 110a comprise a same material ([0055]) (Figs. 4-10; [0046 -0073]).
Jo does not specify that a density of the first buffer film 110b is greater than a density of the second buffer film 110a.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of durability. (See, for example, Jo’ [0009]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The density of the first buffer film 110b is greater than a density of the second buffer film 110a;
II. The density of the first buffer film 110b is less than the density of the second buffer film 110a;
III. The density of the first buffer film 110b is equal to the density of the second buffer film 110a;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display device of Jo successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 8, Jo discloses the display device of claim I, wherein the first buffer film 110b and the second buffer film 110a each comprise silicon nitride (SiN) ([0055]).
In re Claim 9, Jo discloses the display device of claim 8, wherein the buffer layer (110a, 20b, 110b) further comprises a third buffer film (an upper 110b) (Fig. 9B) comprising silicon oxide (SiOx) , and the third buffer film (the upper 110b) is disposed on the first buffer layer (lower 110b) and the second buffer layer (lower 110a) (Fig. 9B; [0055-0056]; [0064-0068]).
In re Claim 10, Jo discloses the display device of claim 9, wherein the semiconductor pattern 130 (Fig. 9B) is disposed on the third buffer film (the upper 110b).
In re Claim 14, Jo discloses a display device comprising: a first buffer film 110a disposed on a substrate 100; a semiconductor pattern 131 disposed on the first buffer film 110a; a gate insulating layer 140 disposed on the semiconductor pattern 131; and a gate electrode 150 disposed on the gate insulating layer 140 (Figs. 4-10; [0046 -0073]).
Jo does not specify that a value of [N-H] / [Si-H] of the first buffer film 110a  is in a range of about 1.3 to about 3.0. It is known in the art that value of [N-H] / [Si-H] is a result effective variable – because a specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified value of [N-H] / [Si-H] of the second buffer film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 15, Jo discloses the display device of claim 14, further comprising: a second buffer film 110b disposed on the first buffer film 110a (Fig. 4), wherein the first buffer film 110a and the second buffer film 110b comprise a same material ([0055]) 
Jo does not specify that a density of the first buffer film 110a is smaller than a density of the second buffer film 110b. It is known in the art that density is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the densities, since such a modification would have involved a mere change in the composition of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 16. Jo discloses all limitations of claim 16 except for that a value of [N-H] / [Si-H] of the first buffer film 100a is smaller than a value of [N-H] / [Si-H] of the second buffer film 110b. It is known in the art that the value of [N-H] / [Si-H] is a result effective variable – because specific mass density mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the values of [N-H] / [Si-H] of the first buffer film 100a is smaller than a value of [N-H] / [Si-H] of the second buffer film 110b, since such a modification would have involved a mere change in the composition of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 17, Jo discloses all limitations of claim 17 except for that the density of the second buffer film 110a is equal to or less than about 2.5 g/cm3. It is known in the art that density is a result effective variable – because mass depends on it.   Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified density of the second buffer layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP2144.04).

Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 1 above, and further in view of Kamada, US 2020/0161464 (corresponding to US 11,201,235).
In re Claim 7, Chung discloses all limitations of claim 5 except for that  a value of [N-H] / [Si-H] of the first buffer film 110 is greater than a value of [N-H] / [Si-H] of the second buffer film 120. 
Kamada teaches a display device wherein a value of [N-H] / [Si-H] of a second insulating film 32 is greater than a value of [N-H] / [Si-H] of a first insulating film 31 (Fig. 8; [0050-0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Chung’s first and second buffer films with Kamada’s first and second insulating films, to provide a semiconductor device having favorable high-frequency characteristics and low on-resistance as taught by Kamada ([0084]).
In re Claim 6, Chung taken with Kamada discloses the display device of claim 5, wherein the value of [N-H] / [Si-H] of the first buffer film Chung’s 120 being substituted with Kamada second insulating film 310is 10 times  (Fig. 8) that is within the claimed range of  five or more times the value of [N-H] / [Si-H] of the second buffer film Chung’s 110 being substituted with Kamada’s insulating film 31, therefore anticipates the range (MPEP2131.03.I).
In re Claim 7, Chung taken with Kamada discloses all limitations of claim 7 except for that the value of [N-H] / [Si-H] of the second buffer film being substituted with Kamada’s film 32 is in a range of about 1.3 to about 3.0. It is known in the art that value of [N-H] / [Si-H] is a result effective variable – because a specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified value of [N-H] / [Si-H] of the second buffer film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 18, Chung discloses a method of fabricating a display device, the method comprising: forming a first buffer film 110 on a substrate 100 (Fig. 5); forming a second buffer film 120 on the first buffer film 110, wherein the second buffer film 110 and first buffer film 120 include a same material ([0072]; [0093-0094]) (Figs. 4-10; [0067 -0132]) 
Chung does not specify that a density of the second buffer film 120 is smaller than a density of the first buffer film 110; and dehydrogenating the first buffer film 110 and the second buffer film 120 by a heat treatment.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of unsatisfactory of optical characteristics (e.g., transmittance). (See, for example, Chung’ [0005]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The density of the first buffer film 120 is greater than a density of the second buffer film 110;
II. The density of the first buffer film 120 is less than the density of the second buffer film 110;
III. The density of the first buffer film 120 is equal to the density of the second buffer film 110;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display device of Chung successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
Chung does not disclose a step of dehydrogenating the first buffer film 110 and the second buffer film 120 by a heat treatment.
Kamada teaches a method of dehydrogenating the first buffer film 21 and the second buffer film 32 by a heat treatment ([050-053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Chung and Kamada, and to use the specified method of dehydrogenating the first insulating film 31 and the second insulating film 32 by a heat treatment to provide a semiconductor device having favorable high-frequency characteristics and low on-resistance as taught by Kamada ([0084]).
In re Claim 19, Chung taken with Kamada discloses the method of claim 18, further comprising: after the dehydrogenating of the first buffer film 110 and the second buffer film 120, forming a semiconductor pattern 130 on the second buffer film 120 (Chung: Figs. 4 and 6).
In re Claim 20, Chung taken with Kamada discloses the method of claim 18, wherein a value of [N-H] / [Si-H] of the Chung’s first buffer film 110 being substituted with Kamada’s film after the dehydrogenating is greater than a value of [N-H] / [Si-H] of the Chung’s second buffer film 120 being substitute with Kamada’s film 31 after the dehydrogenating (Kamada: Fig. 8).  However, Chung taken with Kamada does not specify that the value of [N-H] / [Si-H] of the second buffer film is in a range of about 1.3 to about 3.0. It is known in the art that value of [N-H] / [Si-H] is a result effective variable – because a specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified value of [N-H] / [Si-H] of the second buffer film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 11 as: “a density of the fourth buffer film gradually decreases from the first buffer film toward the second buffer film”, in combination with limitations of Claim 1 on which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893